Citation Nr: 1234214	
Decision Date: 10/02/12    Archive Date: 10/11/12

DOCKET NO.  08-28 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Thomas J. Hetchler, Jr., Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1983 to November 1987 and from November 1988 to December 1990.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, declining to reopen the Veteran's claim for failure to submit new and material evidence.  

The Veteran testified at a video conference hearing before the undersigned Acting Veterans Law Judge in July 2012.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that a change in diagnosis or the specificity of the claim must be carefully considered in determining whether the claim is based on a distinct factual basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In Boggs, the Federal Circuit found that a claim for one diagnosed disease or injury cannot be prejudiced by a prior claim for a different diagnosed disease or injury when it is an independent claim based on distinct factual bases.  The Board also acknowledges the United States Court of Appeals for Veterans Claims' (Court) holding in Velez v. Shinseki, 23 Vet. App. 199 (2009), that the focus of the analysis must be whether the evidence truly amounted to a new claim based upon a different diagnosed disease or whether the evidence substantiates an element of a previously adjudicated matter.

In the present case, the Veteran's previous claim was specifically for schizophrenia.  However, recently, the Veteran separately asserted entitlement to service connection for PTSD.  Specifically, the Veteran asserted that this condition arose due to (1) the hardship of being separated from his family and (2) being tormented and ridiculed by his supervisors.  The Board finds that, consistent with Velez, PTSD is a different diagnosed disease than the previously adjudicated claim of entitlement to an acquired psychiatric disorder, to include schizophrenia.  Therefore, as evident from the title page, the issues have been separated in the present case.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia, and entitlement to service connection for PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran did not submit a timely appeal to a December 2004 rating decision declining to reopen his claim of entitlement to service connection for an acquired neuropsychiatric disorder for failure to submit new and material evidence, and as such, this claim is final.  

2.  Evidence received since the December 2004 rating decision is new and relates to an unestablished fact necessary to substantiate the merits of the claim, and raises a reasonable possibility of substantiating the claim.  


CONCLUSIONS OF LAW

1.  The December 2004 rating decision denying the Veteran's claim of entitlement to service connection for an acquired neuropsychiatric disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2011).

2.  New and material evidence has been received and the claim of entitlement to service connection for an acquired neuropsychiatric disorder, to include schizophrenia, is reopened.  38 U.S.C.A. §§ 5107, 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  By reopening the claim of entitlement to service connection for a psychiatric disorder, the Board is granting in full this aspect of the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Relevant Laws and Regulations for New and Material Evidence Claims

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board decisions which are unappealed become final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen).  

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

The Court has elaborated on what constitutes "new and material evidence."  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans, 9 Vet. App. at 273.  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The Veteran's claim of entitlement to service connection for schizophrenia was previously denied because there was no evidence showing that he suffered from a psychiatric disorder that manifested during, or as a result of, active military service.  Therefore, for the evidence to be new and material in this case, it must address this unestablished fact.  

With that having been said, the Board finds that new and material evidence sufficient to reopen the claim of entitlement to service connection for a psychiatric disorder has been submitted.  Numerous VA treatment records have been incorporated into the claims file since the December 2004 rating decision.  These records reflect treatment for a number of psychiatric disorders, to include paranoid schizophrenia, since at least September 2002.  An October 2006 mental health note also indicates that the Veteran was first diagnosed with a mental illness in 1990, which would have been during his active military service.  As already noted, the credibility of the evidence is presumed for the purpose of establishing whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513.  

In addition, the Veteran testified at a hearing before the undersigned in July 2012.  During this hearing, the Veteran described in detail how he believed his psychiatric symptomatology first manifested during military service.  This evidence is also presumed to be credible for the purpose of determining whether new and material evidence has been submitted.  See id.  

The evidence suggests that a VA examination is necessary in this case.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, the record contains evidence of a current psychiatric disability.  The Veteran has also testified to in-service symptomatology, as well as chronic symptomatology since this time.  Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  There is also the October 2006 VA treatment record described above.  Thus, the McLendon criteria would be satisfied and a VA examination warranted if the claim were reopened.  

In light of the Court's holding in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Board finds that evidence has been submitted that, with further assistance on the part of VA, raises a reasonable possibility of substantiating the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia.  As such, this claim is reopened.  
ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a psychiatric disorder, to include schizophrenia, is reopened.  


REMAND

As noted in the previous section, a remand is necessary before appellate review on the issue of [recharacterized as] entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, may commence to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

As already discussed, the Veteran must be afforded a VA examination before appellate review can proceed.  The record reflects that the Veteran has been diagnosed with a number of psychiatric disabilities, including schizophrenia.  Also, the Veteran has provided statements of in-service psychiatric symptoms and chronic symptomatology since that time.  The Veteran's service treatment records show that in July 1990, he was referred for a mental status exam but the findings are not reported.  VA treatment records show that the Veteran was seen beginning in January 1993 and noted to be suffering from psychiatric symptomatology.  The Veteran was noted to be suffering from a personality disorder, not otherwise specified, with strong antisocial and schizotypal features. He has since been diagnosed with schizophrenia.  

As such, the Veteran should be scheduled for a VA examination to determine what psychiatric disorder(s) he currently suffers from.  The examiner should then opine as to whether it is at least as likely as not that this disability(s) manifested during, or as a result of, active military service.  The examiner must fully consider and discuss the Veteran's lay assertions as to in-service symptomatology and chronic symptomatology since separation from active duty when formulating an opinion.  

In addition to the Veteran's claim of entitlement to service connection for schizophrenia, he has also submitted a claim of entitlement to service connection for PTSD.  The Veteran claims that he has PTSD as the result of being (1) separated from his family during his service and (2) "tormented and ridiculed" by his military supervisors.  The Veteran maintains that the counseling sessions dated in 1990 contained in his personnel records support his claim.  Such records do show that in February 1990, he was ordered not to allow his family members to reside with him.  Also, the counseling records do show that he was counseled on several occasions for his behaviors and actions.  Thus, the VA examiner discussed in the preceding paragraph should also opine as to whether the Veteran suffers from PTSD, including whether the claimed stressors of being separated from family during service and "tormented and ridiculed" by military supervisors are adequate to support a diagnosis of PTSD and whether the Veteran's symptoms are related to the claimed stressors.  

Finally, the most recent record of treatment from a VA Medical Center (VAMC) in the claims file is dated October 2007.  Treatment records prepared since this time must be obtained and incorporated into the claims file.  Also, a CD containing the Veteran's SSA records is in the claims file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  VAMC records (from treating facilities) prepared since October 2007 must be obtained and incorporated into the Veteran's claims file.  

2.  Print out the Veteran's SSA disability records from the provided CD and associate copies with the Veteran's claims folder.  (Records can be associated with either the Veteran's paper claims folder or his virtual claims folder.)


3.  Thereafter, the Veteran should be scheduled for a VA psychiatric examination.  The claims file and a copy of this remand must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies, including psychological testing, should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis(es).  

The examiner should be asked to provide an opinion addressing the following questions:

(a) What are the appropriate diagnoses associated with the Veteran's current psychiatric symptomatology? 

(b) If the Veteran is found to have a psychiatric disorder(s) other than PTSD, is it at least as likely as not (50 percent or greater probability) that this disorder(s) is related to service?  The examiner should review the entire claims file including the July 1990 treatment record showing the Veteran's referral for a mental status exam, and dental records and service personnel records that show counseling sessions for actions and behaviors, including falling asleep.

(c) If PTSD is diagnosed, the examiner must determine whether it is at least as likely as not (50 percent or greater probability) that this condition is related to service.  In so opining, the examiner is asked the likelihood that the Veteran's claimed stressors of being separated from his family and being "tormented and ridiculed" by his supervisors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.  The examiner should review the entire claims file including the July 1990 treatment record showing the Veteran's referral for a mental status exam, and dental records and service personnel records that show counseling sessions for actions and behaviors, including falling asleep.

(d) Finally, if the Veteran is found to suffer from a personality disorder, the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran suffers from additional disability due to aggravation of the personality disorder during military service because of superimposed disease or injury.  

A complete rationale for all opinions expressed must be provided, and the examiner must fully consider and discuss the Veteran's lay assertions of in-service symptomatology and chronic symptomatology since his separation from active duty.  

4.  The RO should then readjudicate the Veteran's claim.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


